NO. 12-10-00161-CV

                          IN THE COURT OF APPEALS

            TWELFTH COURT OF APPEALS DISTRICT

                                         TYLER, TEXAS
                                                        '

IN RE: JAMES SIMON,                                     '    ORIGINAL PROCEEDING
RELATOR
                                                        '

                                  MEMORANDUM OPINION
        Relator James Simon complains that the trial court signed an order directing
withdrawals from his inmate trust account. He contends the order is void because he had
no meaningful opportunity to be heard before it was signed.1 Consequently, he requests a
writ of mandamus directing the respondent to vacate the order and return his money to
his trust account.
        Mandamus relief is proper only to correct a clear abuse of discretion when there is
no adequate remedy by appeal. In re Prudential Ins. Co. of Am., 148 S.W.3d 124, 135-
36 (Tex.2004); Walker v. Packer, 827 S.W.2d 833, 839 (Tex.1992). A trial court has no
discretion in determining what the law is or applying the law to the facts. Walker, 827
S.W.2d at 840. Thus, a clear failure by the trial court to analyze or apply the law
correctly is an abuse of discretion. Id. An appellate remedy is “adequate” when any
benefits to mandamus review outweigh the detriments. In re Prudential, 148 S.W.3d at
136.
        A party seeking mandamus relief must generally bring forward all that is
necessary to establish the claim for relief. See Walker, 827 S.W.2d at 837; In re Pena,
104 S.W.3d 719, 719 (Tex.App.-Tyler 2003, orig. proceeding); see also Tex. R. App. P.
52. Therefore, it is Simon’s burden to provide this court with a sufficient record to
establish his right to mandamus relief. See Walker, 827 S.W.2d at 837; In re Pena, 104
S.W.3d 719.


        1
          The respondent is the Honorable Pam Foster Fletcher, Judge of the 349th Judicial District Court
of Anderson County, Texas.
       When a petition for writ of mandamus is filed, Texas Rule of Appellate Procedure
52.4 requires that it be accompanied by an appendix that includes a certified or sworn
copy of any order complained of, or any other document showing the matter complained
of. See TEX. R. APP. P. 52.4(k)(1)(A). Unless voluminous or impracticable, the appendix
must also include the text or any statute or other law (excluding case law) on which the
argument is based. See TEX. R. APP. P. 52.4(k)(1)(C). Here, Simon did not file the
required appendix along with his mandamus petition.             Therefore, we are unable to
determine whether he is entitled to mandamus relief. Accordingly, Simon’s petition for
writ of mandamus is denied.

                                                                   JAMES T. WORTHEN
                                                                       Chief Justice


Opinion delivered May 28, 2010.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                        (PUBLISH)




                                             2